322 F.2d 476
Nicholas M. CARTER, Ruth A. Carter, Appellees,v.Jack PINKSTON, Garnishee, Appellant.
No. 9075.
United States Court of Appeals Fourth Circuit.
Argued September 25, 1963.
Decided September 30, 1963.

Appeal from the United States District Court for the District of Maryland at Baltimore; Harrison L. Winter, District Judge.
Jack Pinkston, pro se.
James P. Donovan and Roy C. Frank, Washington, D. C., on brief for appellees.
Before HAYNSWORTH, BOREMAN, and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court overruling the appellant's motion to quash certain attachments issued by the district court.


2
The appellant here seeks to raise again issues which are clearly res judicata. Appellant had his day in court. See Pinkston v. Carter, D.C.Mun.App., 150 A.2d 629. The order of the district court in this case is


3
Affirmed.